Exhibit 10.48

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective June 1, 2015 (“Effective
Date”), is made and entered into by and between DOLLAR GENERAL CORPORATION (the
“Company”), and Michael J. Kindy (“Employee”).

W I T N E S S E T H:

WHEREAS, Company desires to employ Employee upon the terms and subject to the
conditions hereinafter set forth, and Employee desires to accept such
employment;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Employment.  Subject to the terms and conditions of this Agreement, the
Company agrees to employ Employee as Senior Vice President, Global Supply
Chain of the Company.

2. Term.  The term of this Agreement shall end March 31, 2018 (“Term”), unless
otherwise terminated pursuant to Sections 8,  9,  10,  11 or 12 hereof.  The
Term shall be automatically extended from month to month, for up to six (6)
months, unless the Company gives written notice to Employee at least one month
prior to the expiration of the original or any extended Term that no extension
or further extension, as applicable, will occur or unless the Company replaces
this Agreement with a new agreement or, in writing, extends or renews the Term
of this Agreement for a period that is longer than six months from the
expiration of the original Term.  Unless otherwise noted, all references to the
“Term” shall be deemed to refer to the original Term and any extension or
renewal thereof.

3. Position, Duties and Administrative Support.

a. Position.  Employee shall perform the duties of the position noted in Section
1 above and shall perform such other duties and responsibilities as Employee’s
supervisor or the Company’s CEO may reasonably direct.

b. Full-Time Efforts.  Employee shall perform and discharge faithfully and
diligently such duties and responsibilities and shall devote Employee’s
full-time efforts to the business and affairs of Company.  Employee agrees to
promote the best interests of the Company and to take no action that is likely
to damage the public image or reputation of the Company, its subsidiaries or its
affiliates.





--------------------------------------------------------------------------------

 



c. Administrative Support.  Employee shall be provided with office space and
administrative support.

d. No Interference With Duties.  Employee shall not devote time to other
activities which would inhibit or otherwise interfere with the proper
performance of Employee’s duties and shall not be directly or indirectly
concerned or interested in any other business occupation, activity or interest
other than by reason of holding a non-controlling interest as a shareholder,
securities holder or debenture holder in a corporation quoted on a nationally
recognized exchange (subject to any limitations in the Company’s Code of
Business Conduct and Ethics).  Employee may not serve as a member of a board of
directors of a for-profit company, other than the Company or any of its
subsidiaries or affiliates, without the express approval of the CEO and, if
required pursuant to Company policy, the Board (or an authorized Board
committee). Under no circumstances may Employee serve on more than one other
board of a for-profit company.

4. Work Standard.  Employee agrees to comply with all terms and conditions set
forth in this Agreement, as well as all applicable Company work policies,
procedures and rules.  Employee also agrees to comply with all federal, state
and local statutes, regulations and public ordinances governing Employee’s
performance hereunder.

5. Compensation.

a. Base Salary.  Subject to the terms and conditions set forth in this
Agreement, the Company shall pay Employee, and Employee shall accept, an annual
base salary (“Base Salary”) of no less than Three Hundred Twenty-Five Thousand
Dollars ($325,000.00).  The Base Salary shall be paid in accordance with
Company’s normal payroll practices (but no less frequently than monthly) and may
be increased from time to time at the sole discretion of the Company.

b. Incentive Bonus.  Employee’s incentive compensation for the Term of this
Agreement shall be determined under the Company’s annual bonus program for
officers at Employee’s grade level, as it may be amended from time to time.  The
actual bonus paid pursuant to this Section 5(b), if any, shall be based on
criteria established by the Board, its Compensation Committee and/or the CEO, as
applicable, in accordance with the terms and conditions of the annual bonus
program for officers. Any bonus payments due hereunder shall be payable to the
Employee no later than 2 1/2 months after the end of the Company’s taxable

2

--------------------------------------------------------------------------------

 



year or the calendar year, whichever is later, in which Employee is first vested
in such bonus payments for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Internal Revenue Code”).

c. Vacation.  Employee shall be entitled to four weeks paid vacation time within
the first year of employment. Vacation time is granted on the anniversary of
Employee’s hire date each year. Any available but unused vacation as of the
annual anniversary of employment date or at Employee’s termination date shall be
forfeited.

d. Business Expenses.  Employee shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder.  Employee shall adhere to
the Company’s expense reimbursement policies and procedures.   In no event will
any such reimbursement be made later than the last day of Employee’s taxable
year following Employee’s taxable year in which Employee incurs the reimbursable
expense.

e. Perquisites.  Employee shall be entitled to receive such other executive
perquisites, fringe and other benefits as are provided to officers at the same
grade level under any of the Company’s plans and/or programs in effect from time
to time.

6. Cooperation. Employee agrees to cooperate with the Company in the
investigation, review, audit, or assessment, whether internal or external, of
any matters involving Dollar General as well as the defense or prosecution of
any claims or other causes of action made against or on behalf of the Company,
including any claims or actions against its affiliates, officers, directors and
employees. Employee’s cooperation in connection with such matters includes,
without limitation, being available (upon reasonable notice and without
unreasonably interfering with his/her other professional obligations) to meet
with the Company and its legal or other designated advisors regarding any
matters in which Employee has been involved; to prepare for any proceeding
(including, without limitation, depositions, consultation, discovery or trial);
to provide truthful affidavits; to assist with any audit, inspection, proceeding
or other inquiry; and to act as a witness to provide truthful testimony in
connection with any legal proceeding affecting the Company. Employee further
agrees that if Employee is contacted by any person or entity regarding matters
Employee knows or reasonably should know to be adverse to the Company, Employee
shall promptly (within 48 hours) notify the Company in writing by sending such
notification to the General Counsel, Dollar General Corporation, 100 Mission
Ridge, Goodlettsville, Tennessee 37072; facsimile (615) 855-5517. The Company
agrees to reimburse Employee for any reasonable documented expenses incurred in
providing such cooperation.



3

--------------------------------------------------------------------------------

 



7. Benefits.  During the Term, Employee (and, where applicable, Employee’s
eligible dependents) shall be eligible to participate in those various Company
welfare benefit plans, practices and policies in place during the Term
(including, without limitation, medical, pharmacy, dental, vision, disability,
employee life, accidental death and travel accident insurance plans and other
programs, if any) to the extent allowed under and in accordance with the terms
of those plans.  In addition, Employee shall be eligible to participate,
pursuant to their terms, in any other benefit plans offered by the Company to
similarly-situated officers or other employees from time to time during the Term
(excluding plans applicable solely to certain officers of the Company in
accordance with the express terms of such plans).  Collectively the plans and
arrangements described in this Section 7, as they may be amended or modified in
accordance with their terms, are hereinafter referred to as the “Benefits
Plans.”  Notwithstanding the above, Employee understands and acknowledges that
Employee is not eligible for benefits under any other severance plan, program,
or policy maintained by the Company, if any exists, and that the only severance
benefits Employee is entitled to are set forth in this Agreement.    

8. Termination for Cause.  This Agreement is not intended to change the at-will
nature of Employee’s employment with Company, and it may be terminated at any
time by either party, with or without cause. If this Agreement and Employee’s
employment are terminated by Company for “Cause” (Termination for Cause) as that
term is defined below, it will be without any liability owing to Employee or
Employee’s dependents and beneficiaries under this Agreement (recognizing,
however, that benefits covered by or owed under any other plan or agreement
covering Employee shall be governed by the terms of such plan or agreement). Any
one of the following conditions or Employee conduct shall constitute “Cause”:

a. Any act involving fraud or dishonesty, or any material act of misconduct
relating to Employee’s performance of his or her duties;

b. Any material breach of any SEC or other law or regulation or any Company
policy governing  trading or dealing with stocks, securities, public debt
instruments, bonds, or investments and the like or with inappropriate disclosure
or “tipping” relating to any stock, security, public debt instrument, bond or
investment;

c.Any material violation of the Company’s Code of Business Conduct and Ethics
(or the equivalent code in place at the time);



4

--------------------------------------------------------------------------------

 



d.Other than as required by law, the carrying out of any activity or the making
of any public statement which prejudices or reduces the good name and standing
of Company or any of its affiliates or would bring any one of these into public
contempt or ridicule;

e.Attendance at work in a state of intoxication or being found with any drug or
substance, possession of which would amount to a criminal offense;

f.Assault or other act of violence;

g.Conviction of or plea of guilty or nolo contendre to any felony whatsoever or
any misdemeanor that would preclude employment under the Company’s hiring
policy; or

h. Willful or repeated refusal or failure substantially to perform Employee’s
material obligations and duties hereunder or those reasonably directed by
Employee’s supervisor, the CEO and/or the Board (except in connection with a
Disability).

A termination for Cause shall be effective when the Company has given Employee
written notice of its intention to terminate for Cause, describing those acts or
omissions that are believed to constitute Cause, and has given Employee ten days
to respond.

9. Termination upon Death.  Notwithstanding anything herein to the contrary,
this Agreement shall terminate immediately upon Employee’s death, and the
Company shall have no further liability to Employee or Employee’s dependents and
beneficiaries under this Agreement, except for those benefits owed under any
other plan or agreement covering Employee which shall be governed by the terms
of such plan or agreement.

10. Disability.  If a Disability (as defined below) of Employee occurs during
the Term, unless otherwise prohibited by law, the Company may notify Employee of
the Company’s intention to terminate Employee’s employment.  In that event,
employment shall terminate effective on the termination date provided in such
notice of termination (the “Disability Effective Date”), and this Agreement
shall terminate without further liability to Employee, Employee’s dependents and
beneficiaries, except for those benefits owed under any other plan or agreement
covering Employee which shall be governed by the terms of such plan or
agreement.  In this Agreement, “Disability” means:

a. A long-term disability, as defined in the Company’s applicable long-term
disability plan as then in effect, if any; or



5

--------------------------------------------------------------------------------

 



b. Employee’s inability to perform the duties under this Agreement in accordance
with the Company’s expectations because of a medically determinable physical or
mental impairment that (i) can reasonably be expected to result in death or (ii)
has lasted or can reasonably be expected to last longer than ninety (90)
consecutive days.  Under this Section 10(b), unless otherwise required by law,
the existence of a Disability shall be determined by the Company, only upon
receipt of a written medical opinion from a qualified physician selected by or
acceptable to the Company.  In this circumstance, to the extent permitted by
law, Employee shall, if reasonably requested by the Company, submit to a
physical examination by that qualified physician. Nothing in this Section 10(b)
is intended to nor shall it be deemed to broaden or modify the definition of
“disability” in the Company’s long-term disability plan. 

 

11. Employee’s Termination of Employment.

a. Notwithstanding anything herein to the contrary, Employee may terminate
employment and this Agreement at any time, for no reason, with thirty (30) days
written notice to Company (and in the event that Employee is providing notice of
termination for Good Reason, Employee must provide such notice within 30 days
after the event purported to give rise to Employee’s claim for Good Reason first
occurs).  In such event, Employee shall not be entitled to those payments and
benefits listed in Section 12 below unless Employee terminates employment for
Good Reason, as defined below, or unless Section 12(a) (iii) applies. 

b. Upon any termination of employment, Employee shall be entitled to any earned
but unpaid Base Salary through the date of termination and such other vested
benefits under any other plan or agreement covering Employee which shall be
governed by the terms of such plan or agreement. Notwithstanding anything to the
contrary herein, such unpaid Base Salary shall be paid to Employee as soon as
practicable after the effective date of termination in accordance with the
Company’s usual payroll practices (not less frequently than monthly); provided,
however, that if payment at such time would result in a prohibited acceleration
under Section 409A of the Internal Revenue Code, then such amount shall be paid
at the time the amount would otherwise have been paid absent such prohibited
acceleration.

c. Good Reason shall mean any of the following actions taken by the Company:

(i) A reduction by the Company in Employee’s Base Salary or target bonus level;



6

--------------------------------------------------------------------------------

 



(ii) The Company shall fail to continue in effect any significant
Company-sponsored compensation plan or benefit (without replacing it with a
similar plan or with a compensation equivalent), unless such action is in
connection with across-the-board plan changes or terminations similarly
affecting at least 95 percent of all officers of the Company or 100 percent of
officers at the same grade level;

(iii) The Company’s principal executive offices shall be moved to a location
outside the middle-Tennessee area, or Employee is required (absent mutual
agreement) to be based anywhere other than the Company’s principal executive
offices;

(iv) Without Employee’s written consent, the assignment to Employee by the
Company of duties inconsistent with, or the significant reduction of the title,
powers and functions associated with, Employee’s position, title or office as
described in Section 3 above, unless such action is the result of a
restructuring or realignment of duties and responsibilities by the Company for
business reasons that leaves Employee at the same rate of Base Salary, annual
target bonus opportunity, and officer level (i.e., Senior Vice President, etc.)
and with a similar level of responsibility, or unless such action is the result
of Employee’s failure to meet pre-established and objective  performance
criteria;

(v) Any material breach by the Company of this Agreement; or

(vi) The failure of any successor (whether direct or indirect, by purchase,
merger, assignment, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

Good Reason shall not include Employee’s death, Disability or Termination for
Cause or Employee’s termination for any reason other than Good Reason as defined
above. 

d. Prior to Employee being entitled to the payments or benefits described in
Section 12 below, the Company shall have the opportunity to cure any claimed
event of Good Reason within thirty (30) days after receiving written notice from
Employee specifying the same.



7

--------------------------------------------------------------------------------

 



12. Termination without Cause or by Employee for Good Reason. 

a. The continuation of Base Salary and other payments and benefits described in
Section 12(b) shall be triggered only upon one or more of the following
circumstances:

(i) The Company terminates Employee (as it may do at any time) without Cause; it
being understood that termination by death or Disability does not constitute
termination without Cause;

(ii) Employee terminates for Good Reason;

(iii) The Company fails to offer to renew, extend or replace this Agreement
before, at, or within six (6) months after, the end of its original three-year
Term (or any term provided for in a written renewal or extension of the original
Term), and Employee resigns from employment with the Company within sixty (60)
days after such failure, unless such failure is accompanied by a mutually
agreeable severance arrangement between the Company and Employee or is the
result of Employee’s retirement or other termination from the Company other than
for Good Reason notwithstanding the Company’s offer to renew, extend or replace
this Agreement.  

b. In the event of one of the triggers referenced in Sections 12(a)(i) through
(iii) above, then, on the sixtieth (60th) day after Employee’s termination of
employment, but contingent upon the execution and effectiveness of the Release
attached hereto and made a part hereof, and subject to Section 23(o) below,
Employee shall be entitled to the
following:                                                                      

(i) Continuation of Employee’s Base Salary as of the date immediately  preceding
the termination (or, if the termination of employment is for Good Reason due to
the reduction of Employee’s Base Salary, then such rate of Base Salary as in
effect immediately prior to such reduction) for 18 months, payable in accordance
with the Company’s normal payroll cycle and procedures (but not less frequently
than monthly) with a lump sum payment on the sixtieth (60th) day after
Employee’s termination of employment of the amounts Employee would otherwise
have received during the sixty (60) days after Employee’s termination had the
payments begun immediately after Employee’s termination of employment.
Notwithstanding anything to the contrary in this Agreement, the amount of any
payment or entitlement to payment of the aforesaid Base Salary continuation
shall be forfeited or, if paid, subject to recovery by the Company in the event
and to the extent of any

8

--------------------------------------------------------------------------------

 



base salary earned by the Employee as a result of subsequent employment during
the 18 months after Employee’s termination of employment.  In no event shall
Employee be obligated to seek other employment or take any other action by way
of mitigation of such amounts payable to Employee and, except as provided in the
preceding sentence, such amounts shall not be reduced whether or not the
Employee obtains other employment.

(ii) A lump sum payment of 1.5 times the amount of the average percentage of
target bonus paid or to be paid to employees at the same job grade level of
Employee (if any) under the annual bonus programs for officers in respect of the
Company’s two fiscal years immediately preceding the fiscal year in which the
termination date occurs.

(iii) A lump sum payment in an amount equal to 1.5 times the annual contribution
that would have been made by the Company in respect of the plan year in which
such termination of employment occurs for Employee’s participation in the
Company’s medical, pharmacy, dental and vision benefits programs.

(iv) Reasonable outplacement services, as determined and provided by the
Company, for one year or until other employment is secured, whichever comes
first.

All payments and benefits otherwise provided to Employee pursuant to this
Section 12 shall be forfeited if a copy of the Release attached hereto executed
by Employee is not provided to the Company within twenty-one  (21) days after
Employee’s termination date (unless otherwise required by law) or if the Release
is revoked; and no payment or benefit hereunder shall be provided to Employee
prior to the Company’s receipt of the Release and the expiration of the period
of revocation provided in the Release.

c. In the event that there is a material breach by Employee of any continuing
obligations under this Agreement or the Release after termination of employment,
any unpaid amounts under this Section 12 shall be forfeited and Company shall
retain any other rights available to it under law or equity.  Any payments or
reimbursements under this Section 12 shall not be deemed the continuation of
Employee’s employment for any purpose.  Except as specifically enumerated in the
Release, the Company’s payment obligations under this Section 12 will not negate
or reduce (i) any amounts otherwise due but not yet paid to Employee by the
Company, or (ii) any other amounts payable to Employee outside this Agreement,
or (iii)

9

--------------------------------------------------------------------------------

 



those benefits owed under any other plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement.  The Company may, at
any time and in its sole discretion, make a lump-sum payment of any or all
amounts, or any or all remaining amounts, due to Employee under this Section 12
if, or to the extent, the payment is not subject to Section 409A of the Internal
Revenue Code.

13. Effect of 280G.    Any payments and benefits due under Section 12 that
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code (“Code Section 280G”), plus all other “parachute payments”
as defined under Code Section 280G that might otherwise be due to the Employee
(collectively, with payments and benefits due under Section 12, “Total
Payments”), shall be limited to the Capped Amount.  The “Capped Amount” shall be
the amount otherwise payable, reduced in such amount and to such extent so that
no amount of the Total Payments, would constitute an “excess parachute payment”
under Code Section 280G.  Notwithstanding the preceding sentence but contingent
upon Employee’s timely execution and the effectiveness of the Release attached
hereto and made a part hereof as provided in Section 12 hereof, the Employee’s
Total Payments shall not be limited to the Capped Amount if it is determined
that Employee would receive at least $50,000 in greater after-tax proceeds if no
such reduction is made.  The calculation of the Capped Amount and all other
determinations relating to the applicability of Code Section 280G (and the rules
and regulations promulgated thereunder) to the payments contemplated by this
Agreement shall be made by the tax department of an independent public
accounting firm, or, at Company’s discretion, by a compensation consulting firm,
and such determinations shall be binding upon Employee and the Company.  Unless
Employee and the Company shall otherwise agree (provided such agreement does not
cause any payment or benefit hereunder which is deferred compensation covered by
Section 409A of the Internal Revenue Code to be in non-compliance with Section
409A of the Internal Revenue Code), in the event the Payments are to be reduced,
the Company shall reduce or eliminate the payments or benefits to Employee by
first reducing or eliminating those payments or benefits which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the date of the “change in ownership or control” (within
the meaning of Code Section 280G).  Any reduction pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Employee’s rights and entitlements to any
benefits or compensation. 



10

--------------------------------------------------------------------------------

 



14. Publicity; No Disparaging Statement.  Except as otherwise provided in
Section 15 hereof, Employee and the Company covenant and agree that they shall
not engage in any communications to persons outside the Company which shall
disparage one another or interfere with their existing or prospective business
relationships.

15. Confidentiality and Legal Process.  Employee agrees to keep the proprietary
terms of this Agreement confidential and to refrain from disclosing any
information concerning this Agreement to anyone other than Employee’s immediate
family and personal agents or advisors.  Notwithstanding the foregoing, nothing
in this Agreement is intended to prohibit Employee or the Company from
performing any duty or obligation that shall arise as a matter of
law.  Specifically, Employee and the Company shall continue to be under a duty
to truthfully respond to any legal and valid subpoena or other legal
process.  This Agreement is not intended in any way to proscribe Employee’s or
the Company’s right and ability to provide information to any federal, state or
local agency in response or adherence to the lawful exercise of such agency’s
authority.

16. Business Protection Provision Definitions.

a. Preamble.  As a material inducement to the Company to enter into this
Agreement and in recognition of the valuable experience, knowledge and
proprietary information Employee has gained or will gain while employed,
Employee agrees to abide by and adhere to the business protection provisions in
Sections 16, 17, 18, 19 and 20 herein.

b. Definitions.  For purposes of Sections 16, 17, 18, 19,  20 and 21 herein:

(i) “Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
Employee and (x) any person or Entity engaged wholly or in material part in the
business in which the Company is engaged (i.e., the discount consumable basics
or general merchandise retail business), including but not limited to such other
similar businesses as Albertsons/Safeway, ALDI, Big Lots, BJ’s Wholesale Club,
Casey’s General Stores, Circle K, Costco, CVS, Dollar Tree Stores, Family Dollar
Stores, Fred’s, Kmart, Kroger, 99 Cents Only Stores, The Pantry, Pilot Flying J,
Rite-Aid, Sam’s Club, 7-Eleven, Target, Walgreen’s and Wal-Mart, or (y) any
person or Entity then attempting or planning to enter the discount consumable
basics retail business, whereby Employee is required to perform services on
behalf of or for the benefit of such person or Entity which are substantially
similar to the services

11

--------------------------------------------------------------------------------

 



Employee provided or directed at any time while employed by the Company or any
of its affiliates.

(ii) “Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company, other than “Trade Secrets”
(as defined below), which is of tangible or intangible value to the Company and
the details of which are not generally known to the competitors of the
Company.  Confidential Information shall also include any items marked
“CONFIDENTIAL” or some similar designation or which are otherwise identified as
being confidential.

(iii) “Entity” or “Entities” shall mean any business, individual, partnership,
joint venture, agency, governmental agency, body or subdivision, association,
firm, corporation, limited liability company or other entity of any kind.

(iv) “Restricted Period” shall mean two (2) years following Employee’s
termination date.

(v) “Territory” shall include individually and as a total area those states in
the United States in which the Company maintains stores at Employee’s
termination date or those states in which the Company has specific and
demonstrable plans to open stores within six months of Employee’s termination
date.

(vi) “Trade Secrets” shall mean information or data of or about the Company,
including, but not limited to, technical or non-technical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans or lists of actual or
potential customers or suppliers that:  (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (C) any other information
which is defined as a “trade secret” under applicable law.

(vii) “Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the Company that were conceived,
discovered,

12

--------------------------------------------------------------------------------

 



created, written, revised or developed by Employee while employed by the
Company.

17. Nondisclosure:  Ownership of Proprietary Property.

a. In recognition of the Company’s need to protect its legitimate business
interests, Employee hereby covenants and agrees that, for the Term and
thereafter (as described below), Employee shall regard and treat Trade Secrets
and Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any Trade Secrets or Confidential Information to any person or
Entity for any purpose other than in accordance with Employee’s duties under
this Agreement or as required by applicable law. This provision shall apply
to each item constituting a Trade Secret at all times it remains a “trade
secret” under applicable law and shall apply to any Confidential Information,
during employment and for the Restricted Period thereafter.

b. Employee shall exercise best efforts to ensure the continued confidentiality
of all Trade Secrets and Confidential Information and shall immediately notify
the Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Employee becomes aware.  Employee shall assist
the Company, to the extent reasonably requested, in the protection or
procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.

c. All Work Product shall be owned exclusively by the Company.  To the greatest
extent possible, any Work Product shall be deemed to be “work made for hire” (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and
Employee hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Employee currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights.  Employee agrees to execute and deliver
to the Company any transfers, assignments, documents or other instruments which
the Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest

13

--------------------------------------------------------------------------------

 



complete title and ownership of any and all Work Product, and all associated
intellectual property and other rights therein, exclusively in the Company.

18. Non-Interference with Employees.  Through employment and thereafter through
the Restricted Period, Employee will not, either directly or indirectly, alone
or in conjunction with any other person or Entity: actively recruit, solicit,
attempt to solicit, induce or attempt to induce any person who is an exempt
employee of the Company or any of its subsidiaries or affiliates (or has been
within the last 6 months) to leave or cease such employment for any reason
whatsoever;

19. Non-Interference with Business Relationships.

a. Employee acknowledges that, in the course of employment, Employee will learn
about Company’s business, services, materials, programs and products and the
manner in which they are developed, marketed, serviced and provided.  Employee
knows and acknowledges that the Company has invested considerable time and money
in developing its product sales and real estate development programs and
relationships, vendor and other service provider relationships and agreements,
store layouts and fixtures, and marketing techniques and that those things are
unique and original.  Employee further acknowledges that the Company has a
strong business reason to keep secret information relating to Company’s business
concepts, ideas, programs, plans and processes, so as not to aid Company’s
competitors.  Accordingly, Employee acknowledges and agrees that the protection
outlined in (b) below is necessary and reasonable.

b. During the Restricted Period, Employee will not, on Employee’s own behalf or
on behalf of any other person or Entity, solicit, contact, call upon, or
communicate with any person or entity or any representative of any person or
entity who has a business relationship with Company and with whom Employee had
contact while employed, if such contact or communication would likely interfere
with Company’s business relationships or result in an unfair competitive
advantage over Company.

20. Agreement Not to Work in Competitive Position.  Employee covenants and
agrees not to accept, obtain or work in a Competitive Position for a company or
entity that operates anywhere within the Territory for 18 months from the
termination of Employee’s employment.

21. Acknowledgements Regarding Sections 16 – 20. 



14

--------------------------------------------------------------------------------

 



a. Employee and Company expressly covenant and agree that the scope,
territorial, time and other restrictions contained in Sections 16 through 20 of
this Agreement constitute the most reasonable and equitable restrictions
possible to protect the business interests of the Company given: (i) the
business of the Company; (ii) the competitive nature of the Company’s industry;
and (iii) that Employee’s skills are such that Employee could easily find
alternative, commensurate employment or consulting work in Employee’s field
which would not violate any of the provisions of this Agreement.

b. Employee acknowledges that the compensation and benefits described in
Sections 5 and  12 are also in consideration of his/her covenants and agreements
contained in Sections 16 through 20 hereof and that a breach by Employee of the
obligations contained in Sections 16 through 20 hereof shall forfeit Employee’s
right to such compensation and benefits.

c. Employee acknowledges and agrees that a breach by Employee of the obligations
set forth in Sections 16 through 20 will likely cause Company irreparable injury
and that, in such event, the Company shall be entitled to injunctive relief in
addition to such other and further relief as may be proper.

d. The parties agree that if, at any time, a court of competent jurisdiction
determines that any of the provisions of Section 16 through 20 are unreasonable
under Tennessee law as to time or area or both, the Company shall be entitled to
enforce this Agreement for such period of time or within such area as may be
determined reasonable by such court. 

22. Return of Materials.  Upon Employee’s termination, Employee shall return to
the Company all written, electronic, recorded or graphic materials of any kind
belonging or relating to the Company or its affiliates, including any originals,
copies and abstracts in Employee’s possession or control.

23. General Provisions.

a. Amendment.  This Agreement may be amended or modified only by a writing
signed by both of the parties hereto.



15

--------------------------------------------------------------------------------

 



b. Binding Agreement.  This Agreement shall inure to the benefit of and be
binding upon Employee, his/her heirs and personal representatives, and the
Company and its successors and assigns.

c. Waiver Of Breach; Specific Performance.  The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach.  Each of the parties to this Agreement will be entitled to enforce
this Agreement, specifically, to recover damages by reason of any breach of this
Agreement, and to exercise all other rights existing in that party’s favor.  The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
apply to any court of law or equity of competent jurisdiction for specific
performance or injunctive relief to enforce or prevent any violations of the
provisions of this Agreement.

d. Unsecured General Creditor.  The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under this
Agreement, and such obligations shall be paid solely from the general assets of
the Company.

e. No Effect On Other Arrangements.  It is expressly understood and agreed that
the payments made in accordance with this Agreement are in addition to any other
benefits or compensation to which Employee may be entitled or for which Employee
may be eligible.

f. Tax Withholding.  There shall be deducted from each payment under this
Agreement the amount of any tax required by any governmental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Employee.

g. Notices.

(i) All notices and all other communications provided for herein shall be in
writing and delivered personally to the other designated party, or mailed by
certified or registered mail, return receipt requested, or delivered by a
recognized national overnight courier service, or sent by facsimile, as follows:



16

--------------------------------------------------------------------------------

 



If to Company to:         Dollar General Corporation

Attn: General Counsel

100 Mission Ridge

Goodlettsville, TN  37072-2171

Facsimile: (615)855-5517

If to Employee to:        (Last address of Employee

known to Company unless

otherwise directed in writing by Employee)

 

(ii) All notices sent under this Agreement shall be deemed given twenty-four
(24) hours after sent by facsimile or courier, seventy-two (72) hours after sent
by certified or registered mail and when delivered if by personal delivery.

(iii) Either party hereto may change the address to which notice is to be sent
hereunder by written notice to the other party in accordance with the provisions
of this Section.

h. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee (without giving effect to
conflict of laws).

i. Arbitration.    If any contest or dispute arises between the parties with
respect to this Agreement, such contest or dispute shall be submitted to binding
arbitration for resolution in Nashville, Tennessee in accordance with the rules
and procedures of the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect.  The Company and Employee shall each
bear 50 percent of the costs related to such arbitration.  If the arbitrator
determines that Employee is the prevailing party in the dispute, then the
Company shall reimburse Employee for his/her reasonable legal or other fees and
expenses incurred in such arbitration subject to and within ten (10) days after
his/her request for reimbursement accompanied by evidence that the fees and
expenses were incurred.  Any reimbursement hereunder shall be paid to Employee
promptly and in no event later than the end of the year next following the date
the expense was incurred.  The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Notwithstanding the foregoing, Employee acknowledges and agrees that the
Company, its subsidiaries and any of their respective affiliates shall be
entitled to injunctive or other relief in order to enforce the covenant not to
compete, covenant not to solicit and/or confidentiality covenants as set forth
in Sections 14, 16 through 20 and 22 of this Agreement.



17

--------------------------------------------------------------------------------

 



j. Entire Agreement.  This Agreement contains the full and complete
understanding of the parties hereto with respect to the subject matter contained
herein and, unless specifically provided herein, this Agreement supersedes and
replaces any prior agreement, either oral or written, which Employee may have
with Company that relates generally to the same subject matter.   

k. Assignment.  This Agreement may not be assigned by Employee, and any
attempted assignment shall be null and void and of no force or effect.

l. Severability.  If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.

m. Section Headings.  The Section headings set forth herein are for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement whatsoever.

n. Voluntary Agreement.  Employee and Company represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.

o. Deferred Compensation Omnibus Provision.  It is intended that any payment or
benefit which is provided pursuant to or in connection with this Agreement which
is considered to be deferred compensation subject to Section 409A of the
Internal Revenue Code (“Code Section 409A”) shall be paid and provided in a
manner, and at such time, including without limitation payment and provision of
benefits only in connection with the occurrence of a permissible payment event
contained in Code Section 409A (e.g. death, disability, separation from service
from the Company and its affiliates as defined for purposes of Code Section
409A), and in such form, as complies with the applicable requirements of Code
Section 409A to avoid the unfavorable tax consequences provided therein for
non‑compliance.  In connection with effecting such compliance with Code Section
409A, the following shall apply:



18

--------------------------------------------------------------------------------

 



(i) Notwithstanding any other provision of this Agreement, the Company is
authorized to amend this Agreement, to void or amend any election made by
Employee under this Agreement and/or to delay the payment of any monies and/or
provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Code Section 409A (including any transition or grandfather
rules thereunder).

(ii) Neither Employee nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Code Section 409A (including any
transition or grandfather rules thereunder). 

(iii) If Employee is a specified employee for purposes of Code Section
409A(a)(2)(B)(i),  any payment or provision of benefits in connection with a
separation from service payment event (as determined for purposes of Code
Section 409A) shall not be made until six months after Employee’s separation
from service (the “409A Deferral Period”).  In the event such payments are
otherwise due to be made in installments or periodically during the 409A
Deferral Period, the payments which would otherwise have been made in the 409A
Deferral Period shall be accumulated and paid in a lump sum as soon as the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled.  In the event benefits are required to be deferred, any such benefit
may be provided during the 409A Deferral Period at Employee’s expense, with
Employee having a right to reimbursement from the Company once the 409A Deferral
Period ends, and the balance of the benefits shall be provided as otherwise
scheduled.

(iv) If a Change in Control occurs but the Change in Control does not constitute
a change in control event within the meaning of Code Section 409A (a “409A
Change in Control”), then payment of any amount or provision of any benefit
under this Agreement which is considered to be deferred compensation subject to
Code Section 409A shall be deferred until another permissible payment event
contained in Code Section 409A occurs (e.g., death, disability, separation from
service from the Company and its affiliated companies as defined for purposes of
Code Section 409A), including any deferral of payment or provision of benefits
for the 409A Deferral Period as provided above.  



19

--------------------------------------------------------------------------------

 



(v) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Code Section 409A.    If under
this Agreement, an amount is to be paid in two or more installments, for
purposes of Code Section 409A, each installment shall be treated as a separate
payment.  In the event any payment payable upon termination of employment would
be exempt from Code Section 409A under Treas. Reg. §1.409A-1(b)(9)(iii) but for
the amount of such payment, the determination of the payments to Employee that
are exempt under such provision shall be made by applying the exemption to
payments based on chronological order beginning with the payments paid closest
in time on or after such termination of employment.

(vi) For purposes of determining time of (but not entitlement to) payment or
provision of deferred compensation under this Agreement under Code Section 409A
in connection with a termination of employment, termination of employment will
be read to mean a “separation from service” within the meaning of Code Section
409A where it is reasonably anticipated that no further services would be
performed after that date or that the level of bona fide services Employee would
perform after that date (whether as an employee or independent contractor) would
permanently decrease to less than 50% of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period.

(vii) For purposes of this Agreement, a key employee for purposes of Code
Section 409A(a)(2)(B)(i) shall be determined on the basis of the applicable
12–month period ending on the specified employee identification date designated
by the Company consistently for purposes of this Agreement and similar
agreements or, if no such designation is made, based on the default rules and
regulations under Code Section 409A(a)(2)(B)(i).

(viii) Notwithstanding any other provision of this Agreement, the Company shall
not be liable to Employee if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Code Section 409A otherwise fails to comply with, or be exempt from, the
requirements of Code Section 409A.

 



20

--------------------------------------------------------------------------------

 



(ix) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits that are subject to Code Section 409A, except as
permitted by Code Section 409A, (x) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, and (y)
the amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year of Employee shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Employee, provided that the foregoing clause (y) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Code Section
105(b) solely because such expenses are subject to a limit related to the period
the arrangement is in effect.  All reimbursements shall be reimbursed in
accordance with the Company’s reimbursement policies but in no event later than
Employee’s taxable year following Employee’s taxable year in which the related
expense is incurred.

(x) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten (10)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.





21

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute this Agreement to be effective as of the
Effective Date.

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

 

By:

/s/ Bob Ravener

 

 

 

 

 

 

Name:

Bob Ravener

 

 

 

 

 

 

Its:

EVP, Chief People Officer

Date:

9-3-15

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

/s/ Michael J. Kindy

 

 

Michael J. Kindy

Date:

9-3-15

 

 

 

 

 

 

 

Witnessed By:

 

 

 

 

 

/s/ Christopher D. Snow

 

 

[Name of Witness]

 

 



22

--------------------------------------------------------------------------------

 



Addendum to Employment Agreement with Michael J. Kindy

 

RELEASE AGREEMENT

THIS RELEASE (“Release”) is made and entered into by and between
_________________ (“Employee”) and DOLLAR GENERAL CORPORATION, and its successor
or assigns (“Company”).

WHEREAS, Employee and Company have agreed that Employee’s employment with Dollar
General Corporation shall terminate on ___________________;

WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, effective _____________________ (“Agreement”), in which
the form of this Release is incorporated by reference;

WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
termination of employment, with appropriate releases, in accordance with the
Agreement;

WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service Employee has provided and/or will provide for the Company;

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

1. Claims Released Under This Agreement.

In exchange for receiving the payments and benefits described in Section 12 of
the Agreement, Employee hereby voluntarily and irrevocably waives, releases,
dismisses with prejudice, and withdraws all claims, complaints, suits or demands
of any kind whatsoever (whether known or unknown) which Employee ever had, may
have, or now has against Company and other current or former subsidiaries or
affiliates of the Company and their past, present and future officers,
directors, employees, agents, insurers and attorneys (collectively, the
“Releasees”), arising from or relating to (directly or indirectly) Employee’s
employment or the termination of employment or other events that have occurred
as of the date of execution of this Agreement, including but not limited to:



23

--------------------------------------------------------------------------------

 



a. claims for violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Family
and Medical Leave Act, 42 U.S.C. § 1981, the Sarbanes Oxley Act of 2002, the
National Labor Relations Act, the Labor Management Relations Act, the Genetic
Information Nondiscrimination Act, the Uniformed Services Employment and
Reemployment Rights Act, Executive Order 11246, Executive Order 11141, the
Rehabilitation Act of 1973, or the Employee Retirement Income Security Act;

b. claims for violations of any other federal or state statute or regulation or
local ordinance;

c. claims for lost or unpaid wages, compensation, or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
fraud, misrepresentation, conversion, tortious interference, breach of contract,
or breach of fiduciary duty;

d. claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement, or any other similar type plan sponsored by the
Company (except for those benefits owed under any other plan or agreement
covering Employee which shall be governed by the terms of such plan or
agreement); or

e. any other claims under state law arising in tort or contract.

2. Claims Not Released Under This Agreement.

In signing this Release, Employee is not releasing any claims that may arise
under the terms of this Release or which may arise out of events occurring after
the date Employee executes this Release.

Employee also is not releasing claims to benefits that Employee is already
entitled to receive under any other plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement.  However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company, and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans. Employee further
understands and acknowledges that any continuing obligation under a Company
incentive-based plan, program or arrangement or pursuant to any Company policy
or provision

24

--------------------------------------------------------------------------------

 



regarding recoupment of compensation is not altered by this Release and nothing
herein is intended to nor shall be construed otherwise.

Nothing in this Release shall prohibit Employee from engaging in activities
required or protected under applicable law or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of the law.

3. No Assignment of Claim.  Employee represents that Employee has not assigned
or transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any party prior to the date of this Release.

4. Compensation.  In accordance with the Agreement, the Company agrees to pay
Employee or, if Employee becomes eligible for payments and benefits under
Section 12 but dies before receipt thereof, Employee’s spouse or estate, as the
case may be, the amounts provided in Section 12 of the Agreement.

5. Publicity; No Disparaging Statement.  Except as otherwise provided in Section
15 of the Agreement, Section 2 of this Release, and as privileged by law,
Employee and the Company covenant and agree that they shall not engage in any
communications with persons outside the Company which shall disparage one
another or interfere with their existing or prospective business relationships.

6. No Admission Of Liability.  This Release shall not in any way be construed as
an admission by the Company or Employee of any improper actions or liability
whatsoever as to one another, and each specifically disclaims any liability to
or improper actions against the other or any other person.

7. Voluntary Execution.  Employee warrants, represents and agrees that Employee
has been encouraged in writing to seek advice regarding this Release from an
attorney and tax advisor prior to signing it; that this Release represents
written notice to do so; that Employee has been given the opportunity and
sufficient time to seek such advice; and that Employee fully understands the
meaning and contents of this Release. Employee further represents and warrants
that Employee was not coerced, threatened or otherwise forced to sign this
Release, and that Employee’s signature appearing hereinafter is voluntary and
genuine.  EMPLOYEE UNDERSTANDS THAT EMPLOYEE MAY TAKE UP TO TWENTY-ONE (21) DAYS
(OR, IN THE CASE OF AN EXIT INCENTIVE OR OTHER EMPLOYMENT TERMINATION PROGRAM
OFFERED TO A GROUP OR CLASS OF

25

--------------------------------------------------------------------------------

 



EMPLOYEES, UP TO FORTY-FIVE (45) DAYS) TO CONSIDER WHETHER TO ENTER INTO THIS
RELEASE.

8. Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT  THIS RELEASE MAY BE
REVOKED BY EMPLOYEE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION
WITHIN SEVEN (7) DAYS OF EMPLOYEE’S EXECUTION OF THIS RELEASE AND THAT THIS
RELEASE IS NOT EFFECTIVE UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY
PERIOD.  EMPLOYEE UNDERSTANDS THAT UPON THE EXPIRATION OF SUCH SEVEN (7) DAY
PERIOD THIS RELEASE WILL BE BINDING UPON EMPLOYEE AND EMPLOYEE’S HEIRS,
ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS AND WILL BE
IRREVOCABLE.

Acknowledged and Agreed To:

 

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

 

 

“EMPLOYEE”

 

 

 

Date

 

 

 

 

 

 

 

 

WITNESSED BY:

 

 

 

Date

 

 

 

 

26

--------------------------------------------------------------------------------